Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
June 27, 2005, is entered into by and among PETCO ANIMAL SUPPLIES, INC., a
Delaware corporation (“Parent”), PETCO ANIMAL SUPPLIES STORES, INC., a Delaware
corporation (formerly named PETCO Animal Supplies, Inc.) (the “Operating
Company”), and Brian K. Devine (“Executive”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Original Agreement (as defined below). All Section, Exhibit and Annex references
in this Amendment are to Sections, Exhibits and Annexes of the Original
Agreement.

 

WHEREAS, the Operating Company and Executive are parties to that certain Amended
and Restated Employment Agreement (the “Original Agreement”) effective as of
October 2, 2000 (the “Original Effective Date”).

 

WHEREAS, pursuant to an Agreement and Plan of Reorganization dated as of January
13, 2005, the Operating Company implemented a holding company form of
organizational structure (the “Reorganization”) by the merger of PETCO Merger
Co., a Delaware corporation and a wholly-owned subsidiary of Parent, with and
into the Operating Company, with the Operating Company being the surviving
corporation. As a result of the Reorganization, the Operating Company became a
direct, wholly-owned subsidiary of Parent and ceased to be a publicly-traded
company. Parent is now a publicly-traded company on the Nasdaq National Market.

 

WHEREAS, the parties desire to amend the Original Agreement as set forth below
to reflect the Reorganization and to add Parent as a party.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereby amend the
Original Agreement as follows:

 

1. References to the Company. Except as otherwise provided herein, all
references to the “Company” shall be deemed references to Parent and the
Operating Company together, and references to “the Company’s” shall be deemed
references to “Parent’s and the Operating Company’s.” The following references
to “the Company” are hereby amended to read “Parent and the Operating Company”:
the first and last references in Section 2(a), the first reference in the first
sentence of Section 2(b), and all references in Section 14. The following
references to “the Company” are hereby amended to read “Parent”: the references
in the last sentence of Section 5(g), the second, third, fourth and sixth
references in Section 5(j), the second, third, fourth and sixth references in
Section 5(k), and the last reference in Section 6. The last reference to “the
Company” in Section 4 is hereby amended to read “the Operating Company.” The
phrase “the Company’s Certificate of Incorporation” in Section 12 is hereby
amended to read “Parent’s and the Operating Company’s Certificates of
Incorporation.” The phrase “the Company’s Bylaws” in Section 12 of the Original
Agreement is hereby amended to read “Parent’s and the Operating Company’s
Bylaws.”

 

2. References to Title. The words “President and Chief Executive Officer of the
Company” in Section 2(a) are hereby deleted. The phrase “chief executive officer
or co-chief executive officer” in Section 5(o) (which appears twice) is hereby
amended to read “the chairman of the board or co-chairman of the board.”

 

1



--------------------------------------------------------------------------------

3. References to the Board. All references to the “Board of Directors of the
Company” or “Board” shall be deemed references to the Board of Directors of
Parent. All references to the “Compensation Committee” shall be deemed
references to the Compensation Committee of the Board of Directors of Parent.

 

4. Section 3(a). The first sentence of Section 3(a) is hereby amended to read as
follows: “During the Employment Period, Executive’s total annual base salary
from Parent and the Operating Company shall be established annually by the
Compensation Committee of the Board of Directors of Parent, but shall in no
event be less than $900,000 (the “Base Salary”) during each calendar year of the
Employment Period, prorated for any partial year, which salary shall be payable
in regular installments in accordance with Parent’s and the Operating Company’s
general payroll practices, including those related to withholding for taxes,
insurance and similar items.”

 

5. Section 3(d). Section 3(d) is hereby deleted.

 

6. References to Stockholders Agreement. All references to the “Stockholders
Agreement” in Sections 5(g), 5(j) and 5(k) shall be amended to read “Amended and
Restated Stockholders Agreement.”

 

7. Section 5(l). The first sentence of Section 5(l) is hereby deleted. The words
“such stockholder approval is received and it is nonetheless” in the new first
sentence of Section 5(l) are hereby replaced with the words “it is.”

 

8. Section 14. Section 14 is hereby amended to add the following at the end
thereof: “Notwithstanding the foregoing, the duties, obligations and liabilities
of Parent and the Operating Company hereunder shall be performed, satisfied or
discharged by Parent and the Operating Company, or in part by each of them, as
determined jointly by Parent and the Operating Company in their collective
discretion from time to time (and such determination shall be binding on Parent,
the Operating Company and Executive); provided, however, that the duties,
obligations and liabilities relating to Executive’s shares of common stock or
other equity interests, or options to acquire shares of common stock or other
equity interests, of Parent shall be performed, satisfied or discharged by
Parent.”

 

9. Notices. Section 16 is hereby amended to provide that notices to Parent or
the Operating Company shall be provided to the following address: 9125 Rehco
Road, San Diego, California 92121, Attention: Corporate Secretary.

 

10. Miscellaneous. The foregoing provisions of this Amendment shall not apply to
Annex A and Appendix A of the Original Agreement and references therein to “the
Company” shall be deemed to mean the Operating Company. This Amendment shall be
and is hereby incorporated in and forms a part of the Original Agreement. All
other terms and provisions of the Original Agreement shall remain unchanged
except as specifically modified herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

PETCO ANIMAL SUPPLIES, INC. By:  

/s/ Rodney Carter

--------------------------------------------------------------------------------

Name:   Rodney Carter Title:  

Senior Vice President and Chief

Financial Officer

PETCO ANIMAL SUPPLIES STORES, INC. By:  

/s/ Rodney Carter

--------------------------------------------------------------------------------

Name:   Rodney Carter Title:  

Senior Vice President and Chief

Financial Officer

EXECUTIVE

/s/ Brian K. Devine

--------------------------------------------------------------------------------

Brian K. Devine

 

3